Citation Nr: 1720766	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation for degenerative arthritis, status-post left rotator cuff surgery with residual scars, in excess of twenty percent.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from August 1985 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that reduced the evaluation for the Veteran's left rotator cuff tear, post-operative, to noncompensable, effective June 19, 2009.  

The Veteran testified before the undersigned Veteran's Law Judge at a May 2016 Central Office hearing.  A copy of the transcript has been associated with the file.

In a July 2016 decision, the Board restored the twenty percent rating effective June 19, 2009 and remanded this case for further development in regard to whether the Veteran is entitled to a disability rating in excess of twenty percent for the left shoulder condition. 

The issue of entitlement to service connection for a right shoulder disability, as secondary to the service-connected left shoulder disability, has been raised by the record in an October 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

The Board's July 2016 remand order instructed the AOJ to conduct further development including requesting the Veteran's assistance in obtaining outstanding treatment records and affording the Veteran a new VA examination of his left shoulder condition.  The AOJ subsequently denied the Veteran a rating in excess of twenty percent for his left shoulder condition, noting that the Veteran did not attend a scheduled August 2016 VA examination.  See August 2016 Supplemental Statement of the Case.  However, the Veteran's representative submitted a May 2017 statement indicating that while the Veteran did not attend the August 2016 examination or respond to the AOJ's request for information, the reason for this is that the Veteran did not receive the AOJ's correspondence.  

After reviewing the record, the Board notes that the relevant correspondence was sent to the Veteran's prior address and was returned because the time for forwarding to the new address had expired.  As the Veteran's representative noted, the Veteran submitted an address update form in August 2016, and the AOJ did not resend the relevant corresponsence to the new address or make another attempt to schedule an examination.  The Board finds that the evidence of record supports the Veteran's contention that he did not receive the AOJ's corresponce including timely notice of the August 2016 VA examination.  Therefore, the AOJ should contact the Veteran and make further attempts to obtain outstanding records and afford the Veteran another examination of his left shoulder condition.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and verify his current addresses.  Request his assistance in identifying outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include any treatment records pertaining to the Veteran's left shoulder as noted in his May 2016 Central Office hearing testimony.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). 

2. After the above development has been completed to the extent possible, the AOJ should schedule the Veteran for a VA examination with an appropriate examiner to assess the current severity of his service-connected left shoulder disability.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.  

To the extent possible, the examiner should address the Veteran's limitation of motion in connection with his left shoulder disability.  The examiner should address whether there is other impairment of the left humerus, including disability tantamount to a loss of the humerus head, nonunion, fibrous union, or recurrent dislocation of the humerus.  If recurrent dislocation is found, the examiner must address whether there are frequent episodes and guarding of all arm movements.

The examiner is also asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the left and the right shoulders.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also assess the extent and impact of any pain and weakness, specifically addressing whether any pain exhibited during range of motion studies functionally limits the Veteran's ability to perform normal movements.  With regard to range of motion testing, the examiner must report at what point  (in degrees) pain is elicited, as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  All functional losses affecting the shoulders must be equated to additional loss of motion (stated in degrees beyond any loss of motion shown clinically).  

The examiner must clarify whether ankylosis is present, and if so, whether it is favorable, intermediate, or unfavorable.  If ankylosis is not found, the examiner should opine as to whether range of motion is so diminished as a result of pain that it is the functional equivalent of ankylosis (favorable, intermediate, or unfavorable).  

The medical and lay evidence of record should be taken into account and a rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

3. After completing the above development, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

